Citation Nr: 0111954	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  95-05 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder 
with secondary bilateral leg weakness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active service from June 1956 to January 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.  The claims file was subsequently transferred to the 
RO in Chicago, Illinois.


REMAND

This appeal arises out of the veteran's claim that he 
currently has recurrent low back pain, and bilateral leg 
problems with residual weakness, which began during his 
active service.  In his Notice of Disagreement, received in 
December 1994, the veteran indicated that he felt that 
service connection was warranted for his low back disorder, 
and bilateral leg disorder as secondary to the back disorder.  
He indicated that he was not claiming a bilateral leg 
disorder as a separate disability.  

A review of the veteran's service medical records reveals 
that in May 1957, he was seen with complaints of a backache, 
although he reportedly could not recall hurting it or lifting 
anything.  Physical examination was negative, except for mild 
sacro-spinal spasm in the lumbar region.  The impression was 
mild strain, and treatment was heat and wintergreen oil.  In 
December 1962, the veteran fell and incurred a minor sprain 
to the S-1 area.  A November 1965 record indicates that the 
veteran reported sustaining a traumatic chest injury in a 
fall five years prior.  There was no indication of a back 
injury, although he was diagnosed with possible 
osteoarthritis, secondary to trauma.  The veteran's service 
separation examination report in January 1966 was negative 
for any injuries or abnormalities of the back or legs.  
Following service separation, in August 1994, the veteran 
underwent a VA examination in conjunction with his claims for 
service connection.  He was diagnosed with systemic lupus, 
peripheral vascular disease, diabetes, sciatic neuropathy, 
and right foot drop.  There was no diagnosis as to a back 
disorder.  In a March 1997 VA examination, the veteran was 
diagnosed with degenerative changes of the lumbar spine, but 
no etiology was expressed.  

The veteran testified at a May 1995 hearing that during 
service he fell approximately 30 feet, and landed on the 
lower part of his back.  He indicated that he was taken to 
Ft. Ord Army Hospital, where he was placed on heat treatment.  
He was treated for three weeks, and placed on light duty.  He 
stated that in 1965, he re-injured his back when he fell off 
a truck.  The veteran maintained that the back injury 
adversely affected his legs, as his hips were often sore.  
The veteran stated that he had seen a chiropractor after 
service, as well as an orthopedist, who he had seen a few 
years prior.  The hearing officer indicated that it appeared 
that some of the veteran's service medical records were 
missing, although a subsequent request for additional records 
was negative.

The Board notes that there was a significant change in the 
law pertaining to veteran's benefits, which took place during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Moreover, in light of the evidence summarized above, the 
Board finds that additional development in this case is 
needed.  Specifically, it appears from the May 1995 hearing 
that there are additional relevant private medical treatment 
records, which have not yet been requested.  Additionally, 
the Board finds that in light of the veteran's in-service 
complaints, as well as his current complaints, a medical 
opinion as to the relationship, if any, between any currently 
diagnosed back disorder and/or leg disorder, and the 
veteran's military service would be helpful.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be requested to 
identify the names and addresses of all 
medical providers, both VA and private, 
that have treated him for a back disorder 
and/or a leg disorder.  If the veteran 
identifies any outstanding relevant 
treatment records, the RO should obtain 
and associate those records with the 
claims file.  

3.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any current back disorder 
and/or leg disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claim file, 
particularly service medical records.  
Following this review and the examination 
of the veteran, if the veteran is 
diagnosed with a back disorder and/or a 
leg disorder, the examiner is requested 
to offer an opinion regarding whether a 
back disorder and/or a leg disorder is 
causally or etiologically related to an 
incident of the veteran's active service.  
If the examiner determines that the 
veteran's current back disorder is 
related to service, the examiner is 
requested to offer an opinion as to 
whether the veteran's back disorder may 
have caused a leg disorder, if any.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

